EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Hayter on 02/25/2021.

The application has been amended as follows: 

Withdrawn claims 27-30 are cancelled.
In claim 2, line 2, delete “said microprocessor”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 2, 4, 5, 8, 9, 12-26 and 32 is indicated because the prior art of record does not show or fairly suggest an automated beverage brewing apparatus wherein said bloom time is determined using said stored parameters accessible by the microprocessor, wherein the bloom time is automatically varied in response to said selected beverage size and said selected beverage type as recited in claims 14 and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Examiner noted that the last paragraph of claim 32 was deleted because it was redundant as indicated in the final rejection filed on 09/09/2020, but it was not strikethrough as required.  However, since there is no change in the scope of the previously examined claim 32, it is considered a typo and no further action is required.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 3,011,426, US 2012/0140590 and US2012/0100275.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/25/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761